Citation Nr: 0104468	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1971 to April 1973.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which 
recharacterized the veteran's lumbosacral spine disorder as 
lumbosacral strain and denied a compensable evaluation for 
that disability.  In January 2001, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

The veteran asserts that the record supports assignment of a 
compensable evaluation for his service-connected lumbosacral 
spine disorder.  At an October 1998 Department of Veterans 
Affairs (VA) examination for compensation purposes, the 
veteran complained of chronic low back pain.  On examination, 
the veteran exhibited "some stiffness in the lower back."  
The VA physician neither reported the veteran's lumbosacral 
spine ranges of motion nor commented as to the functional 
impairment, if any, associated with the veteran's lumbosacral 
strain.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

At the January 2001 hearing on appeal, the veteran testified 
that he had been treated for his chronic low back pain at the 
Birmingham, Alabama, VA Medical Center during the week prior 
to the hearing.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the evaluation of the veteran's lumbar spine disability.  
Accordingly, the case is REMANDED for the following:

1.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after May 1998, including that provided 
at the Montgomery, Alabama, VA Medical 
Center, be forwarded for incorporation 
into the record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current severity of his 
service-connected lumbosacral strain.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
identify the limitation of activity 
imposed by the veteran's lumbar spine 
disability and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  The claims file 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  The 
veteran is advised that if he fails to 
report for such examination without good 
cause, his claim for increase shall be 
denied. 38 C.F.R. § 3.655 (2000).

4.  The RO should then readjudicate the 
veteran's entitlement to a compensable 
evaluation for his lumbosacral strain 
with express consideration of the 
applicability of 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991) and DeLuca v. Brown, 8 
Vet. App. 202 (1995).  .  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


